 
 
IB 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 2947 
 
AN ACT 
To provide for the release of the reversionary interest held by the United States in certain land conveyed by the United States in 1950 for the establishment of an airport in Cook County, Minnesota. 
 
 
1.Release of reversionary interest and use conditions, Cook County Airport, Cook County, Minnesota 
(a)Release of reversionary interest requiredThe Secretary of Agriculture, acting on behalf of the United States, shall release, without consideration— 
(1)the conditions imposed on the use of the parcel of land originally conveyed by the Secretary pursuant to section 16 of the Federal Airport Act (Act of May 13, 1946, ch. 251, 60 Stat. 170) to the State of Minnesota by deed executed May 31, 1950, for the establishment of an airport in Cook County, Minnesota; and  
(2)the reversionary interest retained by the United States in connection with such conditions.  
(b)Instrument of releaseThe Secretary of Agriculture shall execute and file in the appropriate office a deed of release, amended deed, or other appropriate instrument reflecting the release of the reversionary interest and conditions under subsection (a).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
